In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00136-CR



     FRANCISCO GUTIERREZ CRUZ, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 45,565-B




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                             ORDER

       Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). The clerk’s record, as well as all six volumes of the reporter’s record, contain the name

of a person who was a minor at the time the offense was committed. Rule 9.10(b) states, “Unless

a court orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and the reporter’s record contain sensitive data, we order the clerk of this Court or

her appointee, in accordance with Rule 9.10(g), to seal the electronically filed clerk’s record and

all six volumes of the reporter’s record in this case.

       IT IS SO ORDERED.

                                                         BY THE COURT

Date: February 13, 2018




                                                  2